Citation Nr: 1414574	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO. 10-44 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of improved pension benefits.

(The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis C is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The veteran had active service from September 1964 to August 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Committee on Waivers and Compromises (Committee) of the Regional Office (RO) of the VA in St. Paul, Minnesota.  In February 2012, the Veteran testified via video conference from the Waco, Texas RO before the undersigned.  


FINDINGS OF FACT

1.  The overpayment of VA improved pension benefits in the amount of $19,536 was not due to the Veteran's fraud, misrepresentation or bad faith.

2.  The creation of the debt was primarily due to fault on the part of the Veteran.

3.  Withholding of benefits or recovery would not nullify the objective for which benefits were intended, and the Veteran would be unjustly enriched if the benefits were not recovered, since failure to make restitution would result in unfair gain to the veteran.

4.  The Veteran did not change his position to his detriment and reliance on these VA benefits does not result in relinquishment of a valuable right or incurrence of a legal obligation.

5.  Recovery of the overpayment would not deprive the Veteran of basic necessities.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or bad faith of the Veteran; however, recovery of the overpayment of VA improved pension benefits would not be against equity and good conscience and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 1.963(a), 1.965(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the provisions of the law, the VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  However, VCAA is inapplicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  

In September 2004, the Veteran applied for VA pension benefits.  He reported that he did not have any income from any source.  In a November 2004 rating decision, entitlement to VA pension benefits was granted.  In December 2004, the Veteran was notified that VA improved pension benefits had been granted.  He was advised of his rate of pension and was informed what income the rate of pension was based upon.  He was also notified to immediately inform VA if there was any change in income and that any change in income would necessitate an adjustment in benefits.  A VA Form 21-8768 was included which informed him that he was obligated to provide prompt notice of any change in income or net worth and that a failure to provide such would result in the creation of an overpayment which would be subject to recovery.

In 2006, the Veteran inherited a large sum of money.  By his own admission at his hearing, VA was not made aware of his receipt of the inheritance until the following year.  However, he contends that even when VA discovered that he had inherited this money, VA continued to pay pension benefits, then notified him that he owed a lesser amount ($4,515) which he repaid.  He asserts that he did not defraud the Government and attempted to keep VA informed of his finances.  Currently, he indicated that VA was recouping the overpayment via a monthly garnishment of Social Security Administration (SSA) benefits in the amount of approximately $168 per month.  He indicated that while he does not struggle month to month to meet his expenses, he is kept on an even keel.  He also maintains that he never sought unjust enrichment.

The Veteran's request for a waiver of the overpayment was referred to the Committee.  In December 2009, the Committee considered the Veteran's claim for waiver.  The Committee made a specific determination that there was no fraud, misrepresentation, or bad faith on the veteran's part with respect to the creation of the overpayment at issue.  The Board agrees with this determination.  The Veteran testified that he did not intend to defraud the Government and the Board finds him credible.  However, the Committee further determined that recovery of the overpayment of VA improved pension benefits in the amount of $19,536 would not be against equity and good conscience and the Board also agrees with this determination per below.

In cases where there is no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue, and, therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a), in order to dispose of the matter on appeal, the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The pertinent regulation in this case provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The elements of equity and good conscience are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the debtor versus the fault of the VA.  

The Board notes that it is the responsibility of the pension recipient to notify VA of all circumstances that will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that her income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).  After consideration of the record and the applicable regulatory provisions, the Board finds that the Veteran was primarily at fault for not notifying the VA of his complete income and changes in income.  He was y notified by VA letter including the VA Form 21-8768 of his obligation to fully report his income as a pension recipient.  He did not do so when he received the inheritance in 2006.  A delay in reporting caused the overpayment.  Although VA bears some fault in that the pension was not immediately adjusted, the Veteran continued to accept receipt thereof, by his own admission.  

In regard to whether collection would defeat the purpose of the benefit and whether failure to collect would cause unjust enrichment to the debtor, the Board notes that the Veteran received benefits he was not entitled to receive or in excess of what he was entitled to receive.  Thus, the recoupment of those benefits did not defeat the purpose of the benefit because the Veteran had too much income or net worth to receive the amount of pension benefits that he was paid.  While the Veteran may not feel that he was unjustly enriched because the money was not earned income, any change in income affects benefits.  Pension is intended for those below a certain income level.  The receipt of the inheritance resulted in the Veteran no longer being at the lower income/net worth level.  Also, a failure to recoup the benefits would cause unjust enrichment to the debtor for the same reason, the Veteran's rate of pension was not paid on his actual income/net worth computation.  Likewise, there is no indication that the Veteran's reliance on VA benefits resulted in relinquishment of another valuable right.

The Board has also considered whether the Veteran would suffer undue financial hardship if forced to repay the debt at issue.  The Veteran completed a VA Form 5655 in which he indicated that his expenses exceeded his income by about $100 per month.  However, according to an October 2010 Corpus of Estate determination contained in VA's Virtual system, the Veteran's corpus of estate is not expected to be depleted during his lifetime.  Further, at his hearing, he clarified that his expenses and income were basically on an even keel, and, again, his corpus of estate was not mentioned in that regard.  As such, the Board is unable to conclude that recovery of the overpayment would deprive him of basic necessities.  Further, the Board is simply unable to conclude that there is undue financial hardship in this case.  

In sum, after weighing the facts in light of the principles of equity and good conscience, the Board finds that the preponderance of the evidence is against entitlement to waiver of the recovery of the overpayment.  The factors which are not in the Veteran's favor outweigh those factors that are in the Veteran's favor.  


ORDER

A waiver of the recovery of an overpayment of improved pension benefits is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


